DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018222111, filed on 12/18/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (4,558,959 hereinafter Thomas) in view of Clothier (9212955).
Regarding claims 1, 12, 18, Thomas teaches a furnace (col 2 lines 41-45) for relieving a glass product of stress, comprising: 
a furnace interior configured (col 2 lines 41-45) to receive the glass product; 
a furnace insulation defining a furnace interior (5, 7 Fig 1, col 2 lines 41-45),
the furnace interior being configured to receive the glass/steel product continuously guided therethrough (abstract),
a furnace a thermal element configured to measure temperatures in the furnace interior (5 Fig 1); and an enveloping tube comprising glass/stainless that encloses the thermal element (outer tubular member: col 3 lines 10-15).  Furthermore, Thomas teaches the tube having a first open end at the furnace insulation and a second open end in the furnace interior (31 is connected to inside of the furnace and having an opening on the other end: Fig 1).
However, Thomas does not teach the enveloping tube is made from glass.
Clothier teaches a protective tube made from glasses (col 5 lines 57-63).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a protective tube made from glasses as taught by Clothier for reducing stresses to the sensor. Regarding glass product, it’s a manufacturing of product and a furnace and/or temperature sensor and Thomas teaches a furnace and a temperature sensor used for steel manufacturing.  Therefore, absent of any criticality of manufacturing of glass product, a product can be used in different manufacturing product environment for measuring temperature.  Regarding IR absorption, Clothier teaches a protective tube made from glasses (col 5 lines 57-63 and it’s the same material as the applicant’s invention (instant specification: PGPUB US2020/0189955: para 22).  Therefore, it would have similar absorption properties.  With respect to temperature profile, Thomas teaches measuring temperature and recording it over time would create a temperature profile (Clothier: Fig 1).

With respect to claim 2, Thomas teaches the enveloping tube is open on both ends (31 is connected to inside of the furnace and having an opening on the other end: Fig 1).

Regarding claims 3, 4, and 17, Thomas does not teach the enveloping tube is configured to have an IR absorption coefficient with a difference to an IR absorption coefficient of the glass product by at most 20% or 10%.
Clothier teaches a protective tube made from glasses (col 5 lines 57-63) except for different IR absorption coefficient.  Furthermore, it’s the same material as the applicant’s invention (instant specification: PGPUB US2020/0189955: para 22).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include different density of glass, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). Please note that in the instant application, instant specification: PGPUB US2020/0189955: para 22 applicant has not disclosed any criticality for the claimed limitations.  Regarding IR radiation in the wavelength range of 0.7 pm to 80 pm, any glass material will refract light in all wavelength include the said wavelength.  


With respect to claim 5, Thomas teaches the thermal element comprises a thermal element wire (col 4 lines 21-24).  

Regarding claim 6, Thomas teaches the thermal element further comprises a metal tube that sheaths the thermal element wire (inner tube 31: col 3 lines 12-15, metallic: col 1 lines 67-69).  

With respect to claims 9, 15 and 20, Thomas teaches a spacing between inner walls of the enveloping tube and the thermal element (14a Fig 2) except for the gap in a range 0.5 mm to 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a gap in desired range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

With respect to claims 10 and 13, although Thomas does not teach the enveloping tube projects beyond an end of the thermal by more than 1 cm or by more than 5 cm, Thomas teaches the evolving tube is around the thermal element (25 Fig 4) and the thermal element is slidable.
However, it would have been an obvious matter of design choice to reduce the length of thermal element, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV))
Regarding claim 11, Thomas teaches furnace insulation through which the thermal element extends into the furnace interior (insulator 7 Fig 1).  

Regarding claims 14, 19, Thomas teaches the first open end is spaced from the furnace insulation (insulator 7 Fig 1).  
With respect to claim 16, Thomas teaches the first open end is spaced from the furnace insulation (7, 25 Fig 1).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (4,558,959 hereinafter Thomas) in view of Clothier (9212955) as applied to claim 1, further in view of Ueda et al. (7,093,465 hereinafter Ueda).
	With respect to claims 7 and 8, although the combination (Thomas modified by Clothier) does not teach the furnace interior is configured to receive the glass product in a form of a quartz glass tube, Thomas teaches a manufacturing of product environment including a furnace.
	Ueda teaches a furnace configured to receive the glass product in a form of a quartz glass tube/cylinder (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include glass product in the form of tube/cylinder as taught by Ueda for a preferred material.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855